Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2022.
Applicant’s election without traverse of claims 1 - 11 in the reply filed on April 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korya et al (US 2011/0240200) in view of Coupland et al (WO 2019/025795).
With regards to claim 1, Korya teaches a method of forming a component (Abstract) comprising:
Additively manufacturing a first subcomponent (Figure 1 item 1, paragraphs 44 and 57), the first subcomponent comprising a first polymer material with a first porosity (paragraph 44)
Mating the first subcomponent (Figures 1, 6 and 8 item 1) with a second subcomponent (Figure 6 item 31 and Figure  8 item 42, paragraphs 54 and 58)
Ultrasonically welding the first subcomponent to the second subcomponent at a weld frequency (paragraphs 18 and 54)
Korya fails to explicitly disclose that the porosity of the first subcomponent is 5% or less.
Coupland discloses components prepared by additive manufacturing method (Abstract), similar to Korya, where Coupland states that components manufactured by additive manufacturing are densified to reduce the porosity of the component (page 20 lines 12 – 14).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the first component have a porosity of 5% or less, as suggested by Coupland, in Korya’s method. The rationale being that, as stated by Coupland, it provides a denser attachment (page 20 liens 12 – 14).
With regards to claim 2, the teachings of Korya and Coupland are presented above. Additionally Korya states that the second subcomponent comprises a second polymer material with a second porosity (Figure 8 item 42, paragraph 58).
With regards to claim 3, the teachings of Korya and Coupland are presented above. Additionally Korya states that the first polymer material is a thermoplastic material (paragraph 44).
With regards to claims 4 and 6, the teachings of Korya and Coupland are presented above. Additionally Korya teaches that the second polymer material is the same as the first polymer material with the same porosity (paragraph 58).
With regards to claim 5, the teachings of Korya and Coupland are presented above. Additionally Korya teaches that the thermoplastic is polyetherketoneketone (paragraph 44).
With regards to claim 7, the teachings of Korya and Coupland are presented above. Additionally Korya teaches that the mating step comprises aligning a first subcomponent interface region with a second subcomponent interface region (as seen in Figure 8 items 1 and 42, paragraph 58).
With regards to claims 8 and 9, the teachings of Korya and Coupland are presented above. Additionally Korya teaches that one of the first and second component interface regions comprises an energy director joint and/or shear joint (as seen in Figure 8).
With regards to claim 11, the teachings of Korya and Coupland are presented above. Additionally Korya teaches that the first subcomponent is additively manufactured using a selective laser sintering technique (paragraph 44).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korya et al (US 2011/0240200) in view of Coupland et al (WO 2019/025795) as applied to claim 1 above, and further in view of Mayberry et al (US 2017/0071083).
With regards to claim 10, the teachings of Korya and Coupland are presented above. Korya discloses that ultrasonic welding can be used to weld the first and second subcomponent (paragraph 18). Korya and Coupland fail to explicitly disclose that the weld frequency ranges from 15 to 25 kHz. 
Meanwhile, Mayberry discloses a machine used for ultrasonic consolidation for welding additively manufactured components (paragraphs 1, 2 and 24), in the same field of endeavor as Korya and Coupland, where Mayberry discloses that the typical frequency used  for ultrasonic welding is 20 kHz (paragraph 29).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a weld frequency between 15 to 25 kHz, as suggested by Mayberry, in Korya and Coupland’s method. The rationale being that, as stated by Mayberry, 20 kHz is the typical frequency used for ultrasonic welding (paragraph 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/CARSON GROSS/Primary Examiner, Art Unit 1746